UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 98-527



In Re: JOHNNIE ROWE,

                                                         Petitioner.



         On Petition for Writ of Mandamus.    (CA-97-868)


Submitted:   April 29, 1998                  Decided:   May 15, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Johnnie Rowe, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Johnnie Rowe filed a petition for a writ of mandamus to compel

the district court to act on his response and the motion to dismiss

his action filed under 42 U.S.C. § 1983 (1994). Defendants filed

the motion to dismiss on October 9, 1997, to which Rowe responded

on October 16, 1997. The motion and response are before a magis-
trate judge for his report and recommendation to the district

court. We find that the delay in the district court has not been

unreasonable. Accordingly, we deny the petition for a writ of man-

damus without prejudice to Rowe’s right to refile if the district
court does not act within a reasonable time. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                   PETITION DENIED




                                2